         Case 18-33076          Doc 26       Filed 12/02/19 Entered 12/02/19 12:06:36                          Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Stephen J. Bennett                                    )              Chapter 13
                                                                )              Case No. 18 B 33076
          Debtor(s)                                             )              Judge Deborah L. Thorne

                                                      Notice of Motion

    Stephen J. Bennett                                                         Debtor A ttorney: David M Siegel
    9200 S. Richmond                                                           via Clerk's ECF noticing procedures
    Evergreen Park, IL 60805


                                                                               >    Dirksen Federal Building
On December 11, 2019 at 9:00 am, I will appear at the location listed to the   >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 613
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Tuesday, December 3, 2019.                      /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On November 28, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on February 27, 2019, for a term of 60 months with payments of $650.00.

The status of the debtor's plan is:   Current Month           Cash Due             Cash Received     Payment Default
                                            13                $7,800.00              $4,551.00          $3,249.00

A summary of the 12 most recent receipt items is set forth below:              Report Date: 12/02/2019
                                                                               Due Each Month: $650.00
                                                                               Next Pymt Due: 12/28/2019

    Date           Ref Num            Amount                              Date            Ref Num         Amount
01/09/2019          5531116000          $650.00                       03/04/2019           5667957000       $650.00
04/01/2019          5749482000          $650.00                       05/01/2019           5821932000       $650.00
06/05/2019          5917901000          $500.00                       06/10/2019           5925125000       $151.00
07/10/2019          6005280000          $650.00                       08/19/2019           6102801000       $650.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
